Citation Nr: 0633235	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for history of 
recurrent urethritis, prior to March 30, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
history of recurrent urethritis, from March 30, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board in February 2006 
and was remanded for additional development.  A June 2006 RO 
decision increased the rating for the veteran's urethritis to 
40 percent disabling, effective March 30, 2006.


FINDING OF FACT

In correspondence received at the Board in August 2006 the 
veteran requested withdrawal of the appeal seeking an 
increased evaluation for urethritis; there is no question of 
law or fact remaining before the Board in that matter.


CONCLUSIONS OF LAW

1.  The veteran having withdrawn his Substantive Appeal as to 
the claim seeking a compensable evaluation for urethritis, 
prior to March 30, 2006, the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The veteran having withdrawn his Substantive Appeal as to 
the claim seeking an evaluation in excess of 40 percent for 
urethritis, from March 30, 2006, the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In correspondence received at the Board in August 2006 the 
veteran requested withdrawal of the appeal seeking an 
increased evaluation for urethritis, for the periods prior to 
and from March 30, 2006.  Given the veteran's expression of 
intent to withdraw his appeal, discussion of fulfillment of 
VA's duties to notify and assist under the Veterans Claims 
Assistance Act of 2000 (VCAA) is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In correspondence received at the Board in August 2006, the 
veteran requested withdrawal of the appeal of entitlement to 
an increased rating for urethritis, indicating that he was 
satisfied with the action taken by the RO in its June 2006 
decision.  As such, there remains no allegation of error of 
fact or law for appellate consideration; the Board has no 
further jurisdiction, and these issues must be dismissed 
without prejudice.




ORDER

The appeal seeking entitlement to a compensable rating for 
history of recurrent urethritis, prior to March 30, 2006, is 
dismissed.

The appeal seeking entitlement to an increased rating for 
history of recurrent urethritis, rated 40 percent disabling 
from March 30, 2006, is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


